            Case 2:18-cv-00490-JAM-KJN Document 240 Filed 09/11/20 Page 1 of 1



1
2
3
4
5
                              UNITED STATES DISTRICT COURT
6                            EASTERN DISTRICT OF CALIFORNIA
7
8      UNITED STATES OF AMERICA,                      Case No. 2:18-cv-490-JAM-KJN
9              Plaintiff,
10
       v.
11                                                            ORDER
12     THE STATE OF CALIFORNIA, et al.,

13             Defendants.
14
15          The Court GRANTS the parties’ stipulation (ECF No. 239) and sets the

16   remaining briefing schedule as follows:

17           1. Plaintiff’s reply in support of its August 4, 2020 brief and response to

18              Defendants’ motion to dissolve the preliminary injunction of Labor Code

19              section 1019.2 shall be filed on or before September 22, 2020.
20           2. Defendants’ reply brief in support of its motion to dissolve the preliminary
21              injunction of Labor Code section 1019.2 shall be filed on or before October

22              20, 2020.

23          IT IS SO ORDERED.

24
25   DATED:        9/11/2020                        /s/ John A. Mendez___________
                                                    Hon. John A. Mendez
26                                                  United States District Court Judge
27
28
